Memorandum. In a proceeding by the trustee under the testator’s will to settle its account and for construction of the will, the appeal is by the executor of the estate of the testator’s widow from so much of a decree of the Surrogate’s *705Court, Westchester County, dated June 25, 1971, as construed the will and directed distribution to be made pursuant to said construction.
Decree affirmed insofar as appealed from, with costs to all parties filing separate briefs, payable out of the estate. No opinion.